Title: To Alexander Hamilton from George Washington, 8 October 1797
From: Washington, George
To: Hamilton, Alexander


Mount Vernon 8th. Octr. 1797.
My dear Sir,
The ardent desire which Mr. La Fayette feels to embrace his Parents and Sisters in the first moment of their liberation, induces him to set out for New York, or further Eastward, in search of a Passage to France.
It was my opinion that he had better have awaited authentic accounts of this event; but his eagerness to see his friends—the fear of a Winter passage—and a conviction that he is under no predicament that would render his reception in France at all embarrassing to him, even if he should be disappointed in meeting his friends there, has prevailed.
I am sure it is unnecessary that I should recommend him and Mr. Frestal to your civilities while they may be detained in New York; or to your aid in procuring them a passage to France: but I will request, if circumstances should call for greater pecuniary means than they possess, that you would be so good as to furnish them, and draw upon me for the amount, & it shall be paid at sight.
Present Mrs Washington and myself in the most affectionate manner to Mrs. Hamilton—and be assured always of the very high esteem and regard with which
I am   Yours
Go: Washington
Colo. Hamilton
